0 OMB APPROVAL OMB Number: 3235-0070 Expires: April 30, 2015 Estimated average burden hours per response 187.43 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1March 31, 2014. Commission file number:0-23336 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4302784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) (800) 281-0356 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesT No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesT No£ Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer: £ Accelerated filer: £ Non-accelerated filer: £ (Do not check if a smaller reporting company) Smaller reporting company: T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoT The number of shares outstanding of the issuer’s common stock as of May 12, 2014 was 20,970,056. SEC 1296 (01-12) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Table of Contents TABLE OF CONTENTS Item Page PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Unaudited): 3 Condensed Consolidated Balance Sheets at March 31, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 6 Notes to the Interim Condensed Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 – Controls and Procedures 18 PART II - OTHER INFORMATION Item 1A – Risk Factors 19 Item 6 – Exhibits 19 SIGNATURES 20 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars) March 31, 2014 December 31, 2013 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted collateral deposits Trade receivables Unbilled receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG TERM ASSETS: Severance pay fund Other long term receivables Property and equipment, net Other intangible assets, net Goodwill Total long term assets Total assets $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 3 Table of Contents CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars, except share data) March 31, 2014 December 31, 2013 (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Current portion of long term debt Short term bank credit – Deferred revenues Total current liabilities LONG TERM LIABILITIES: Accrued Israeli statutory/contractual severance pay Long term portion of debt Deferred tax liability Other long term liabilities Total long-term liabilities STOCKHOLDERS’ EQUITY: Share capital – Common stock – $0.01 par value each; Authorized: 50,000,000 shares as of March 31, 2014 and December 31, 2013; Issued and outstanding: 20,185,408 shares and 20,163,163 shares as of March 31, 2014 and December 31, 2013, respectively Preferred shares – $0.01 par value each; Authorized: 1,000,000 shares as of March 31, 2014 and December 31, 2013; No shares issued or outstanding as of March 31, 2014 and December 31, 2013 – – Additional paid-in capital Accumulated deficit ) ) Notes receivable from stockholders ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 4 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (U.S. Dollars, except share data) Three months ended March 31, Revenues $ $ Cost of revenues Research and development expenses Selling and marketing expenses General and administrative expenses Amortization of intangible assets Total operating costs and expenses Operating income Other income Financial expense, net ) ) Total other expense ) ) Income from continuing operations before income tax expense Income tax expense Income from continuing operations Loss from discontinued operations, net of income tax – ) Net income Other comprehensive income, net of income tax Foreign currency translation adjustment ) Comprehensive income $ $ Basic net income per share – continuing operations $ $ Basic net income per share – discontinued operations $
